Citation Nr: 1824034	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for left leg sciatic nerve damage (hereinafter referred to as a "left leg disorder"), to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and G.H.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, continued a noncompensable disability rating for bilateral hearing loss; denied service connection for a left leg disorder, a lumbar spine disorder, and hemorrhoids; and denied a TDIU.

In February 2016 and June 2017, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by obtaining and associating to the claims file VA treatment records from September 2016 forward; obtaining a July 2017 addendum opinion for bilateral hearing loss; obtaining August 2017 addendum opinions for hemorrhoids, a lumbar spine disorder, and a left leg disorder; and readjudicating the claims in a February 2018 supplemental statement of the case.

The Veteran and G.H. testified before the undersigned Veterans Law Judge at a July 2015 Travel Board hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for hemorrhoids and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of any reasonable doubt in his favor, the Veteran's symptoms of a lumbar spine disorder have been continuous since service.

2.  With resolution of any reasonable doubt in his favor, the Veteran's neuropathy of the left leg is etiologically related to his lumbar spine disorder.

3.  For the entirety of the appeals period, audiometric testing revealed, at worst, average puretone threshold of 39 decibels and 94 percent speech recognition in the right ear, and average puretone threshold of 50 decibels and 94 percent speech recognition in the left ear.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for degenerative disc disease and degenerative arthritis of the lumbar spine have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2017).

2.  The criteria to establish secondary service connection for a left leg disorder are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pertinent here, arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lumbar Spine Disorder

The Veteran's DD Form 214 states that the Veteran's military occupational specialty was a field artillery operation and intelligence assistant.

Service treatment records (STRs) do not reflect any complaints, treatment, or diagnosis of any lumbar spine disorder.  In fact, March 1970 enlistment examination reports reflect a normal clinical evaluation of the spine, and the Veteran's denial of back trouble of any kind; a November 1972 examination report reflects a normal clinical evaluation of the spine; and April 1973 separation examination reports reflect a normal clinical evaluation of the spine, and the Veteran's denial of recurrent back pain.

VA treatment records reflect that the Veteran began complaining of back pain in November 2006, which he reported had begun three weeks prior.  He stated that his back pain began during service, although he never reported it.  X-rays of the lumbosacral spine revealed degenerative disc disease (DDD) in the lower three interspaces.

In January 2009 statements, the Veteran reported that his back pain began in May 1970 while in basic training, where two 80-pound sand bags were placed on his back during the "low crawl."  Additionally, he stated that his back problem initially started during basic training when he was told to "jump off the d[e]uce and a half trucks with [his] duffle bag on [his] back," which he repeatedly did.  Furthermore, he was required to lift 90-pound projectile artillery shells when he worked in a SP 155 tank, which strained his back.  He did not complain because they were told by superiors not to complain and to "suck it up and be a man."

At a July 2015 hearing, the Veteran testified that when he first entered service, he carried his gear in a big duffle back while running and jumped off a "deuce and a half," injuring his back as a result.  From then on, he stated that his back was weak, but that he was too afraid to tell anybody.  Additionally, his drill sergeant once or twice grabbed the Veteran and slammed him on the ground, and also made the Veteran do low crawls with two 80-pound bags of sand on his back.  The Veteran believed that his back disorder was a result from his in-service injuries, and contended that he had had pain and weakness ever since the original in-service injury.

A July 2015 lay statement from P.C. reflects that she had known the Veteran for more than 30 years, during which time he had always suffered from low back pain.  Additionally, W.G. noted that he had known the Veteran since the early 1970s, and that the Veteran had informed him that he had hurt his back during service.  W.G. noted that it was obvious that the Veteran had back troubles and that he always complained about his back when he helped with projects around the house.

A July 2016 VA examination report reflects review of the Veteran's claims file and a diagnosis of degenerative arthritis of the spine as of 2010.  The Veteran reported chronic low back pain that made bending over and lifting uncomfortable.  He stated that he was in artillery lifting ammunition that was heavy and injured his low back during service, that he wore heavy gear and jumped off of trucks, and that he believed this repetitive use may have caused some injury.  An October 2010 magnetic resonance imaging (MRI) of the lumbar spine revealed multilevel degenerative changes of the lumbar spine, producing neural foraminal narrowing most prominent at L4/L5.  The VA examiner opined that it was less likely than not that the Veteran's low back problems was incurred during service, and was more likely related to age and degenerative changes over the years.  Because his only rationale was the absence of documentation of back problems during service in his STRs, his opinion was previously found to be inadequate by the Board.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In August 2017, a VA examiner provided an addendum opinion that it was less likely than not that the Veteran's lumbar spine disorder was related to service.  She explained that there was no documentation of complaints of back problems or injury to the back reflected in the Veteran's STRs, including his separation examination report.  She also addressed the Veteran's report of an in-service back injury, stating that any such injury was likely acute by nature.  She stated that the Veteran was employed post-service in carpentry and as a handyman, which were both physically demanding jobs.  As such, based on all of the above, she opined that it was unlikely that the in-service incidents were chronic, and that the Veteran's current chronic back problems likely had an onset after separation.

Based on the record as a whole, the Board finds that the competent evidence is at least in relative equipoise on the issue of whether the Veteran's lumbar spine disorder was caused by service.

As an initial matter, the Board finds that the Veteran has a current diagnosis of degenerative arthritis of the spine.

STRs do not show any complaints, treatment, or diagnoses related to a lumbar spine disorder.  Nonetheless, the Veteran contends that he incurred a back injury at basic training when he was required to carry his duffle bag and jump off trucks.  He also reports having to do low crawls with two 80-pound sand bags on his back, lifting 90-pound projectile artillery shells when he worked in a tank, and being slammed to the ground once or twice by his drill sergeant.  Moreover, he states that he has had back pain and weakness ever since basic training.

The Veteran is competent to report his own experiences, including pain and weakness experienced.  There is nothing in the record that contradicts his lay assertions of continuity since service, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In fact, the Veteran contends that he did not seek treatment during service because they were told to "suck it up."  The Board also notes that the Veteran reported during the course of receiving treatment in November 2006 that he had had back pain since service, which was about two years prior to filing his claim for a lumbar spine disorder.  Therefore, the Board finds his statements credible.

The Board acknowledges an unfavorable etiology opinion provided by the August 2017 VA examiner to the effect that the Veteran's lumbar spine disorder is less likely as not related to service because the Veteran's STRs do not document any complaints or injury related to the back and because any such injury was likely acute by nature.  However, the Board finds that this opinion does not reconcile that rationale with the Veteran's reports of having had back pain and weakness since service.  For this reason, the Board finds the etiology opinion to carry less probative weight and is ultimately inadequate to decide the claim.

The Board finds the lay statements that the Veteran's lumbar spine disorder manifested in service and persisted since that time to be both competent and credible.  There is no probative evidence refuting his statements.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for degenerative disc disease and degenerative arthritis of the lumbar spine have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Left Leg Disorder

STRs do not reflect any complaints, treatment, or diagnosis of any left leg disorder.  In fact, March 1970 enlistment examination reports reflect a normal clinical evaluation of the lower extremities, and the Veteran's denial of neuritis; a November 1972 examination report reflects a normal clinical evaluation of the lower extremities; and April 1973 separation examination reports reflect a normal clinical evaluation of the lower extremities, and the Veteran's denial of neuritis.

VA treatment records dated January 2007 and May 2007 reflect a complaint of radiating pain to his left leg and assessments of lower extremity neuropathy and pain in his left lower extremity.

In January 2009, the Veteran stated that his back disorder affected the sciatic nerve of his left leg.

A VA treatment record dated August 2010 reflects an assessment of low back pain with left inguinal pain and leg irradiation.

In his November 2010 notice of disagreement (NOD), the Veteran contended that the evidence demonstrated that his left leg sciatic nerve problem was secondary to his back disorder.

A VA treatment record from May 2013 reflects a complaint of leg pain and assessment of neuropathy.

At a July 2015 hearing, the Veteran contended that his left leg disorder was either a result of service or secondary to his back disorder.  He testified that doctors had told him that he had nerve problems in his left leg that were coming from the back.

In August 2017, a VA examiner provided an addendum opinion that the Veteran's left lower extremity disability was at least as likely as not related to his back disorder.  She found that, based on the Veteran's symptoms and diagnosis of DDD, his current neuropathy was likely related to his back problems.

As an initial matter, the Board finds that the Veteran has a current diagnosis of neuropathy of the left leg.

Additionally, the Board has herein service-connected the Veteran for a lumbar spine disorder.  As such, the dispositive issue regarding the claim of entitlement to service connection for a left leg disorder as secondary to the Veteran's lumbar spine disorder is whether the lumbar spine disorder caused or aggravated the Veteran's left leg disorder.

The August 2017 VA examiner opined that the Veteran's left leg disorder was at least as likely as not related to his lumbar spine disorder.  Although the rationale was brief, the examiner's opinion was based on review of the Veteran's symptoms and diagnoses.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a left leg disorder, as secondary to a service-connected lumbar spine disorder, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
III.  Increased Rating Claim for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.

In this case, the Veteran's service-connected bilateral hearing loss is evaluated as noncompensable under 38 C.F.R. § 4.86, DC 6100.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.

In this case, in January 2009, the Veteran stated that his hearing loss had worsened and was now severe as he had gotten older.

In June 2009, the Veteran stated that his increased hearing loss was demonstrated by the fact that he now used hearing aids to help him hear more clearly.

A November 2009 VA examination report reflects review of the claims file and puretone testing results, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
15
50
65
37.5
LEFT
20
35
70
75
50

Speech recognition ability was 100 percent in the right ear, and 94 percent in the left ear.  The Veteran had normal to moderately severe sensorineural hearing loss of the right ear, and normal to severe sensorineural hearing loss of the left ear.  The examiner noted significant effects on occupation due to hearing difficulty.

In his November 2010 NOD, the Veteran contended that his hearing loss was remarkably different from May 1973 to January 2009.  At the time his hearing loss was first service-connected in May 1973, he did not require hearing aids.  However, he now required hearing aids.

At a July 2015 hearing, the Veteran testified that his hearing was "pretty bad" and had worsened, and that he could not tell from which direction noise was coming.

A July 2016 VA examination reflects review of the Veteran's claims file and puretone testing results, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
20
55
60
39
LEFT
20
40
70
70
50

Speech recognition ability based on the Maryland CNC word list was 94 percent bilaterally.  The examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work, specifically due to hearing difficulty.

In July 2017, a VA examiner stated that the Veteran's audiometric test results were consistent with difficulty understanding speech in noise, groups and crowds, or at a distance without amplification; this hearing loss would cause little to no difficulty even without amplification on an one-on-one basis even without amplification.  The Veteran's hearing loss would not present a barrier to learning or interfere with his ability to participate in his health care and activities of daily living.

The Board reviewed all the evidence of record, including the Veteran's lay statements and VA audiological examinations, and for the reasons discussed below, the Board finds that the Veteran's bilateral hearing loss does not more nearly approximate a compensable rating.

The November 2009 VA audiology examination results, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 37.5 decibel puretone threshold average and 100 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 50 decibel puretone threshold average and 94 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a noncompensable evaluation for hearing impairment.

The July 2016 VA audiology examination report also produces a noncompensable evaluation.  When applied to Table VI, the numeric designation of the right ear is I based on a 39 decibel puretone threshold average and 94 percent speech discrimination, and the numeric designation of the left ear is I based on 50 decibel puretone average and 94 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a noncompensable evaluation for hearing impairment.

The Board notes that puretone thresholds reported on the audiological evaluations discussed above were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment does not apply in this case.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the July 2017 VA examiner addressed functional effects of hearing loss by noting that the Veteran had difficulty understanding speech in noise, groups and crowds, or at a distance without amplification.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board acknowledges statements by the Veteran regarding his inability to hear.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In this case, lay persons are not competent to provide evidence as to more complex medical questions and, specifically, are not competent to provide objective evidence measuring the degree of hearing loss.  The Board reiterates that hearing impairment disability ratings are assigned by a mechanical application of audiological testing results to the tables provided by the applicable regulations, as described and applied in the analysis above. See 38 C.F.R. §§ 4.85, 4.86.  The Board does not doubt that the Veteran's hearing impairment results in the symptoms described; however, such descriptions, alone, do not convert to a compensable disability rating.

For these reasons, the Board finds that, for the entirety of the period on appeal, a compensable rating for bilateral hearing loss is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for degenerative disc disease and degenerative arthritis of the lumbar spine is granted.

Entitlement to service connection for neuropathy of the left leg as secondary to a lumbar spine disorder is granted.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

A remand is required in this case for a VA addendum opinion regarding the service connection claim for hemorrhoids.

The August 2017 VA examiner provided an addendum opinion that it was less likely than not that the Veteran's hemorrhoids were related to service.  She discussed the lack of documentation of a diagnosis or symptoms of hemorrhoids in the STRs; the Veteran's complaint of episodes of bleeding since service; and possible other causes of hemorrhoids, including significant increase in weight and acute infection.  However, she failed to discuss the Veteran's contentions that his hemorrhoids were a result of straining from carrying 70- to 80-pound bags of sand on his back while doing "low crawls."  As such, her negative opinion is inadequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  An addendum opinion is required to address the above contention.

Additionally, whether the Veteran meets the schedular criteria for a TDIU will depend on the initial ratings assigned by the RO for his lumbar spine disorder and left leg disorder, which have been granted herein.  As such, the claim for a TDIU is also remanded to be readjudicated once the ratings for a lumbar spine disorder and a left leg disorder are assigned.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2017 VA examiner or, if unavailable, another qualified examiner, and obtain an addendum opinion regarding the nature and etiology of the Veteran's hemorrhoids.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

* March 1970, November 1972, and April 1973 examination reports.

* A November 1980 VA examination report reflecting the Veteran's statement that he had a bleeding hemorrhoid in service but no evidence of any hemorrhoids at that time.

* A VA treatment record dated January 2007 reflecting that the Veteran sought treatment for hemorrhoids that were itching but not bleeding.

* The Veteran's 2009 statement in which he reported that his hemorrhoids began in May 1970 during service as a result of 70- to 80-pound sand bags on his back during "low crawls."

* The Veteran's July 2015 hearing testimony describing an in-service incident where he experienced blood dripping after bowel movement, although he did not seek treatment because he was too embarrassed; and that he continued to experience hemorrhoids after separation.

* A July 2016 VA examination report reflecting a diagnosis of small or moderate external hemorrhoids and the Veteran's report of blood when wiping during service.

* An August 2017 addendum opinion that it was less likely than not that the Veteran's hemorrhoids were related to service given the lack of documentation in the Veteran's STRs, the lack of bleeding currently, and the Veteran's significant increase in weight

After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

Whether the Veteran's hemorrhoids at least as likely as not (50 percent probability or greater) had its onset during active service or is otherwise related to it.

**In doing so, the VA examiner should consider all evidence, to include the Veteran's contention that his hemorrhoids were caused by straining during low crawls with heavy sand bags on his back and that he continued to experience hemorrhoids since service.**

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the claims for service connection for hemorrhoids and for a TDIU.  If the benefits sought on appeal are not granted, the Veteran should be furnished an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


